PER CURIAM.
In view of the information conveyed by plaintiff’s counsel to the jurors, under the guise of inquiring into their qualifications, that the defendant was insured against loss in the event of a recovery against him, and a repetition of this reprehensible practice in the course of the cross-examination of one of defendant’s witnesses, the judgment and order appealed from should be reversed, and a new trial ordered, with costs to appellant to abide the event. This disposition is called for by the decisions of Wildrick v. Moore, 66 Hun, 630, 22 N. Y. Supp. 1119; Manigold v. Black River Traction Co., 81 App. Div. 381, 80 N. Y. Supp. 861; Cosselmon v. Dunfee, 172 N. Y. 507, 65 N. E. 494; Lipschutz v. Ross (Sup.) 84 N. Y. Supp. 632.
Judgment and order reversed, and a new trial ordered, with costs to appellant to abide the event.